DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “friction-induction tool” recited throughout the claims will be interpreted as a tool which induces friction. The limitation “reciprocating friction-induction operations” recited in claim 1 will be interpreted as an operation which induces reciprocating friction. These statements of claim interpretation are necessary to avoid an erroneous interpretation of “induction” as electromagnetic induction.
The word “it” in claim 1 line 16 will be interpreted as referring to the graphene oxide powder because graphene oxide powder is the only material which the present invention spreads on the friction-induction tool.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not describe “applying a pre-compression pressure of 5-10 N/m2” (claim 1) and “the pre-compression pressure is 5-10 N/m2” (claim 7) to enable one of ordinary skill in the art to achieve the claimed result of “to make it [the graphene oxide powder] tightly and evenly spread on top of the friction-induction tool”. The specification does not describe “the working pressure is 12-15N/m2” (claim 7) to enable one of ordinary skill in the art to achieve the claimed result of “to make the graphene oxide powder react with the surface of the 3D printed titanium alloy component” which claim 1 recites as a result of the working pressure.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims: the pressure ranges 5-10 N/m2 and 12-15N/m2 are low to an extent that the recited pressures are unlikely to impart sufficient force to attain any degree of powder spreading or surface reaction. For reference, 10 N/m2 is 0.00145 pounds per square inch. The scope of the recited ranges does not appear to encompass values which would enable the claimed results of the pressures. CN110846650A applies a pressure of 0.3 MPa to 1000 MPa (300,000 to 1,000,000,000 N/m2) to a titanium alloy surface in order to achieve a surface reaction of particles with a titanium alloy surface to form a coating [0021]. Absent further auxiliary steps to aid the applied pressures in attaining the results of the applied pressures, the mere application of the claimed pressure ranges alone would not achieve the claimed results; therefore, the specification is not enabling over the scope of the specifically claimed pressure ranges.
The nature of the invention: the invention produces an abrasive coating on the surface of an alloy component. The nature of the invention therefore requires at least that inventive process steps be sufficiently capable of producing a coating. Within the claimed process, the recited pressures spread graphene oxide powder on a tool surface and react that graphene powder with the surface of a  titanium alloy component as steps for producing the abrasive coating. The nature of the invention therefore requires the spreading and reacting steps occur under sufficient conditions to produce a coating. The nature of the invention does not enable pressures too low to affect the graphene powder forming the coating.
The state of the prior art: CN105355927A discloses that at a pressure as low as 70 kPa (70,000 N/m2), microwave assistance is required in order to physically coat a powdered material (step 2); therefore, the prior art suggest that pressures greater than those claimed by orders of magnitude would be required in order to attain the claimed results which shows that the presently claimed pressures are not enabled over the recited ranges.
The level of one of ordinary skill: one of ordinary skill would be aware of inorganic powder processes, and would be aware of auxiliary or different processes which can attain results of powder spreading and surface reaction. One of ordinary skill in the art would require experimentation with auxiliary processes or further direction beyond mere application of the recited pressure ranges in order to determine which further processes beyond those disclosed are required to  practice the recited process within the recited pressure ranges. As of filing, the disclosure alone does not enable one of ordinary skill in the art to apply pressures in the claimed ranges to achieve claimed results.
The level of predictability in the art: considering pressures known to manipulate powders are orders of magnitude greater than those claimed, the particularly claimed pressures would be predicted to have minimal or no effect on graphene oxide powder. The expectation of no effect in view of the present disclosure’s limited direction to apply the claimed pressures suggests that the disclosure at the time of filing would not enable one of ordinary skill in the art to apply the claimed pressures to achieve the claimed results.
The amount of direction provided by the inventor: the specification and claims disclose applying the recited pressures or pressures within the claimed ranges to achieve the claimed results. The lack of further direction provided on applying pressure and the lack of disclosure of auxiliary processes to aid the pressure work suggest that the recited pressure alone achieves the claimed results. A suggestion that the applied pressure alone achieves the claimed results of applying the pressure does not enable the presently claimed pressure ranges which are too low to affect the claimed results.
The existence of working examples: the working examples all disclose pressures within the recited ranges to achieve the claimed results. The working examples do not disclose auxiliary processes in addition to pressure application in order to achieve the claimed results of applying the pressure. The lack of further direction and the lack of disclosure of auxiliary processes to aid the pressure work within the working examples suggest that the recited pressure alone achieves the claimed results. The suggestion that the pressure alone achieves the claimed results is not sufficient to overcome enablement deficiencies described with respect to above factors.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: considering one of ordinary skill in the art would be familiar with much greater pressures required to manipulate powder and coat materials with powder than the pressures claimed, and considering the lack of a disclosure of auxiliary processes in combination with the disclosed pressure work, the claimed pressure ranges of 5-10 N/m2 for a pre-compression pressure, and 12-15 N/m2 for a working pressure, as claimed would require significant, undue experimentation in order for one of ordinary skill in the art at the time of filing to achieve the claimed results in applying the claimed pressures.
Claims 2-8 are rejected under 35 USC 112(a) because they depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently dried” in claim 1 line 5 is a relative term which renders the claim indefinite. The term “sufficiently dried” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As sufficient dryness is a subjective determination, is not clear in view of the specification to what extent TC4 titanium alloy powder must be dried in order to meet the “sufficiently dried” limitation recited in claim 1.
The term “reasonable laser scanning parameters” in claim 1 lines 8-9 is a relative term which renders the claim indefinite. The term “reasonable laser scanning parameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether a parameter is or is not “reasonable” is a subjective determination defined entirely by the considerations of the practitioner of a selective laser melting process”,  and an objective range of specific activity cannot be set by purely subjective determinations. See MPEP 2173.05(b)(IV). Dependent claim 3 recites objective scanning parameters, but it is not clear in view of the specification that the limitation “reasonable scanning parameters” is intended to be limited to the values recited in claim 3.
Regarding the phrase “to make it tightly and evenly spread” in claim 1 lines 15-16, it is not clear to what degree of powder adhesion and surface perturbations are permitted in order for a spread to be considered tight and even within the bounds of the claimed limitation. As claim 1 requires transferring the graphene oxide powder from the friction-induction tool to the TC4 alloy, the graphene oxide spread cannot adhere to the friction-induction tool with a theoretical perfect tightness, and as the coating mechanism relies on friction, some surface unevenness must be present because the friction mechanism itself relies upon uneven microscopic surface effects.
The limitation “pressing the friction-induction tool tightly on the surface of the 3D printed titanium alloy component” in claim 1 line 17, it is not clear how tightly the friction-induction tool must be pressed on the surface in order to meet the claimed pressing “tightly”. As some degree of motion is necessary in order to induce friction, the pressing cannot be so tight that that the pressing prevents movement of the friction-induction tool.
Claims 2-8 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 2 recites the limitation "the drying time" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 2, nor claim 1 on which claim 2 depends identifies a particular “drying time”, and as claim 1 introduces three separate drying steps (putting TC4 alloy in a drying oven to obtain sufficiently dry powder, drying graphene oxide powder, and blow-drying the component) each of which has a separate duration, it cannot be determined to which step “the drying time” corresponds. Placement of “the drying time” in the same dependent claim as that which places limits on the vacuum drying oven, does not necessitate that the separately recited drying time is correlated to the step which relies on the recited vacuum drying oven. Note that “the temperature of the vacuum drying oven” is definite because claims recite only one vacuum drying oven and that oven must exist at some temperature. 
Regarding claim 4, it is not clear what range of specific activity is encompassed by the recitation “argon gas is used for protection during the forming of the 3D printed titanium alloy component”. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)” (MPEP 2173.05(q)). Claim 4 sets forth a use of argon gas without setting forth the steps encompassed by the claimed use. Compare the use of argon recited in claim 4 with the definite limitation “using spherical TC4 titanium alloy powder with particle size of 4-70 m as a printing material” in claim 1 which clearly sets forth steps encompassed by the recited use (claimed step starting with the word “adding”).
Regarding claim 7, the recitation of “the pre- compression pressure is 5-10N/m2”, when claim 1, upon which claim 7 depends, already requires “applying a pre-compression pressure of 5-10 N/m2” raises questions as to if or how the recitation in claim 7 of “the pre- compression pressure is 5-10N/m2” limits the claim. If “the pre- compression pressure is 5-10N/m2” refers to the same pre-compression pressure recited in claim 1, repetition of the same numerical values has no effect on claim scope, and the claim would be clearer if “the pre- compression pressure is 5-10N/m2” were deleted. If “the pre- compression pressure is 5-10N/m2” refers to a different pre-compression pressure from that recited in claim 1, this different pre-compression pressure lacks proper antecedent basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadeghi, M., M. Kharaziha, and H. R. Salimijazi. "Double layer graphene oxide-PVP coatings on the textured Ti6Al4V for improvement of frictional and biological behavior." Surface and Coatings Technology 374 (2019): 656-665 deposits a graphene oxide coating on a TC4 (Ti-6Al-4V) substrate with electrophoretic deposition. 
Wang, Chenchen, et al. "Microtribological properties of Ti6Al4V alloy treated with self-assembled dopamine and graphene oxide coatings." Tribology International 137 (2019): 46-58 discloses forming a graphene oxide layer on a TC4 (Ti-6Al-4V) titanium alloy by immersing a TC4 substrate in a graphene oxide solution, soaking the substrate in the solution, and drying.
CN106825552A discloses a composite 3D printing material in which examples mix graphene oxide and TC4 powder before drying in a vacuum drying oven.
CN106987789A produces a TC4 titanium alloy component by selective laser melting (SLM) followed by dip coating the component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736